Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 21, 2015

The Court of Appeals hereby passes the following order:

A14A2189. SMITH v. THE STATE.

      Roy M. Smith filed this appeal pro se and the case was docketed in this Court
on August 4, 2014, making Smith’s enumerations of error and his brief due on August
25, 2014. See Court of Appeals Rules 22; 23 (a). Although Smith filed a request for
oral argument in which he set forth his enumerations of error, Smith failed to file a
brief, and the State moved to dismiss his appeal. Because Smith is acting pro se, this
Court issued an order on September 5, 2014, in which we explained that in addition
to enumerations of error, Smith was also required to file an appellate brief. The Court
therefore ordered Smith to file his brief with thirty (30) days, or no later than October
5, 2014. Smith thereafter filed a document captioned “Brief In Support of Request”
in which he sets forth seven enumerations of error. The document does not, however,
conform with the requirements of Court of Appeals Rule 25 (a). Specifically, the brief
does not contain a statement of the proceedings below, an applicable standard of
review, or any reasoned argument or citation to legal authority supporting any of the
seven enumerated errors.
      Citing Smith’s failure to file a brief that complies with Rule 25 (a), and noting
that the document filed by Smith contains no arguments to which it can respond, the
State has now renewed its motion to dismiss Smith’s appeal for failure to file a brief.
Having been read and considered, that motion is hereby GRANTED. This appeal is
DISMISSED based on the appellant’s failure to file a brief that meets the
requirements of Court of Appeals Rule 25 (a). See Wolf v. Middleton, 305 Ga. App.
784, 790 (3) (700 SE2d 598) (2010) (dismissal of appeal appropriate where appellant
fails to file a brief containing legal analysis and citations to legal authority); McBride
v. Knight, 205 Ga. App. 549, 550 (1) (422 SE2d 675) (1992) (dismissal of appeal
warranted where appellant fails to comply with an order of this Court requiring him
to file a brief by a certain date).



                                      Court of Appeals of the State of Georgia
                                                                           01/21/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.